Name: 2014/856/EU: Decision of the European Central Bank of 24 November 2014 amending Decision ECB/2013/46 on the approval of the volume of coin issuance in 2014 (ECB/2014/47)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  monetary relations;  Europe
 Date Published: 2014-11-29

 29.11.2014 EN Official Journal of the European Union L 344/27 DECISION OF THE EUROPEAN CENTRAL BANK of 24 November 2014 amending Decision ECB/2013/46 on the approval of the volume of coin issuance in 2014 (ECB/2014/47) (2014/856/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of euro coins issued by the Member States whose currency is the euro. (2) Based on the estimates of demand for euro coins in 2014 that the Member States whose currency is the euro submitted to the ECB, the ECB approved the total volume of euro coins intended for circulation and euro collector coins not intended for circulation in 2014 in Decision ECB/2013/46 (1). (3) On 8 October 2014, the Central Bank of Cyprus requested that the volume of euro coins that Cyprus may issue in 2014 be increased from EUR 5,1 million to EUR 10 million to be able to respond to an unexpected rise in the demand for coins. (4) The ECB approves the abovementioned request for an increase in the volume of euro coins intended for circulation that Cyprus may issue in 2014. (5) On 24 October 2014, the Bank of Greece requested that the volume of euro coins that Greece may issue in 2014 be increased from EUR 6,856 million to EUR 12,856 million to be able to respond to an unexpected rise in the demand for coins. (6) The ECB approves the abovementioned request for an increase in the volume of euro coins intended for circulation that Greece may issue in 2014. (7) Therefore, Decision ECB/2013/46 should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Amendment The table in Article 1 of Decision ECB/2013/46 is replaced by the following: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2014 Belgium 24,925 Germany 655 Estonia 11,14 Ireland 48,96 Greece 12,856 Spain 201,24 France 267 Italy 58,36 Cyprus 10 Latvia 80,91 Luxembourg 45 Malta 10,04 Netherlands 97,5 Austria 247 Portugal 20,4 Slovenia 12 Slovakia 21,4 Finland 60 Article 2 Taking effect This Decision shall take effect on the day of its notification to the addressees. Article 3 Addressees This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 24 November 2014. The President of the ECB Mario DRAGHI (1) Decision ECB/2013/46 of 6 December 2013 on the approval of the volume of coin issuance in 2014 (OJ L 349, 21.12.2013, p. 109).